Exhibit 10.7





Catamaran Corporation
STOCK OPTION AGREEMENT
 
THIS STOCK OPTION AGREEMENT dated as of ###GRANT_DATE###
BETWEEN:
 
Catamaran Corporation,
a corporation incorporated under the laws of the Yukon Territory, Canada,
(hereinafter called the “Corporation”)
- and -
###PARTICIPANT_NAME###
(hereinafter called the “Optionee”),
as follows:
###VEST_SCHEDULE_TABLE###
1)      Pursuant to the Catalyst Health Solutions, Inc. 2006 Stock Incentive
Plan, as amended from time to time (the “Plan”), the Corporation hereby grants
to the Optionee on the date hereof (the “Grant Date”) the option (the “Option”)
to purchase up to ###TOTAL_AWARDS### common shares (the “Common Shares”) of the
authorized and unissued capital stock of the Corporation, as presently
constituted, for cash, at a price of ###GRANT_PRICE### per Common Share, upon
the terms and conditions set out herein.  The Option is not intended to qualify
as an incentive stock option within the meaning of Section 422(b) of the United
States Internal Revenue Code of 1986, as amended (the “Code”), and the
provisions hereof shall be construed consistent with that intent.  Capitalized
terms not defined herein shall have the meanings specified in the Plan.
a)      Date of Exercise.  On the ###TIME_PERIOD###of the Grant Date, the Option
shall become exercisable with respect to ###PERCENTAGE### of the total number of
Common Shares subject to the Option (computed in each case to the nearest full
share) (the “Exercisable Portion”), and all or any part of the Common Shares as
to which the Option shall have become exercisable may be purchased at any time,
or from time to time, thereafter, until expiration or termination of the Option.
b)      Expiration of Option.  The Option shall expire with respect to each
Exercisable Portion, and all rights to purchase Common Shares comprising such
Exercisable Portion hereunder shall cease and become null and void, at 5:00
o’clock p.m. (Chicago time) on the date which is ###TIME_PERIOD###after the
Grant Date (the “Expiration Date”) or upon the happening of certain events as
hereinafter provided.
c)     Method of Exercise.  The Option may only be exercised by the Optionee, or
by the person or persons entitled to exercise the same pursuant to the
provisions of subparagraph (f) below, on or prior to the Expiration Date, by:
(i) the delivery to the Corporation at its head office of written notice of
election to exercise the same, specifying the number of Common Shares with
respect to which the Option is being exercised, and accompanied by payment in
full of the purchase price of the Common Shares then purchased and any taxes
required to be paid in connection with such exercise by way of cash or certified
check in favor of the Corporation, or (ii) under the terms of the Corporation’s
cashless exercise program, which is subject to change, specifying the number of
Common Shares with respect to which the Option is being exercised and
accompanied by payment in full of any taxes required to be paid in connection
with such cashless exercise.  Concurrently with its receipt of any such notice
and payment, the Corporation shall issue the Common Shares purchased by the
Optionee.  The Corporation may at its election require that this Agreement be
presented for appropriate endorsement upon any such exercise.
d)     Compliance with Applicable Law.  The granting of the Option and the
issuance of Common Shares upon exercise of the Option shall be carried out in
compliance with applicable statutes and with regulations of governmental
authorities and applicable stock exchanges and shall be conditional upon all
necessary approvals being obtained.  If the foregoing condition is not
satisfied, this Agreement shall be void and of no force or effect as of the date
of execution and the Corporation and the Optionee shall be released from any and
all rights, benefits, obligations and liabilities hereunder or arising
herefrom.  The Optionee hereby acknowledges and undertakes to comply, to the
satisfaction of the Corporation and its counsel, with all applicable
requirements of any stock exchange or exchanges upon which any securities of the
Corporation may from time to time be listed and of any applicable securities
regulatory authorities.  Such requirements

1

--------------------------------------------------------------------------------




may include the placing of legends on share certificates restricting transfer of
such Common Shares, the making of representations by the Optionee that he or she
is acquiring such Common Shares for investment and not with a view to
distribution, the filing of any required information or statements with the
aforesaid authorities and the making of arrangements with the Optionee’s
employer to withhold income taxes which may become payable under the Optionee’s
exercise of the Option under this Agreement.
e)      Options Not Assignable.  The Option shall not be transferable or
assignable other than by will or by the laws of descent and distribution, 
pursuant to Section 7(g) of the Plan, or on a beneficiary designation form
approved by the Corporation in accordance with Section 18(g) of the Plan.
f)       Exercise in the Event of Death or Termination of Employment.  Subject
to the  terms of any written employment agreement between the Corporation or any
affiliate or subsidiary of the Corporation and the Optionee or, in the absence
of any such agreement, to the following provisions of this subparagraph 1(f),
the Option and all rights to purchase Common Shares pursuant hereto shall expire
and terminate immediately upon the Optionee ceasing to be an employee, officer
or director of, or ceasing to provide services to, the Corporation or an
affiliate or subsidiary of the Corporation:
i)        Exercise Upon Death: If the Optionee shall die (A) while an employee,
officer or director of or providing services to the Corporation, or of an
affiliate or subsidiary of the Corporation, or (B) within thirty (30) days after
termination of the Optionee’s employment, office or directorship with or service
to the Corporation, or an affiliate or subsidiary of the Corporation, in
accordance with clause (ii) or (iii) below, the Option may be exercised, to the
extent that the Optionee shall have been entitled to do so at the date of death,
by the person or persons to whom the Optionee’s rights under the Option pass by
will or applicable law, or if no such person has such right, by the Optionee’s
executors or administrators at any time, or from time to time, within twelve
(12) months from the date when the Secretary of the Corporation shall have given
notice of this clause to the executors or administrators of the Optionee
following the Optionee’s death, but in no event later than the Expiration Date.
ii)      Exercise Upon Permanent Disability:  If an Optionee’s (or, if the
Optionee is a personal holding company controlled by, or a registered retirement
savings plan established by, an officer, director, employee or service provider,
then if such person’s) employment, office or directorship with or services to
the Corporation, or an affiliate or subsidiary of the Corporation, shall
terminate because of the Optionee’s permanent disability, the Optionee may
exercise the Option, to the extent the Optionee may be entitled to at the date
of the termination of the Optionee’s employment, office, directorship or
services, at any time, or from time to time, within six (6) months of the
effective date of the termination of the Optionee’s employment, office,
directorship or services, but in no event later than the Expiration Date.  For
purposes of this Agreement, “permanent disability” shall mean the inability of
the Optionee to substantially perform his or her duties for a continuous period
of at least six months as determined by the Compensation Committee (the
“Committee”) of the Board of Directors of the Corporation (the “Board”).
iii)    Exercise Upon Termination for Cause:  If the Optionee’s (or, if the
Optionee is a personal holding company controlled by, or a registered retirement
savings plan established by, an officer, director, employee or service provider,
then if such person’s) employment, office, directorship with or services to the
Corporation, or an affiliate or subsidiary of the Corporation, shall be
terminated for cause, the Optionee may exercise the Option, to the extent that
the Optionee would be entitled to do so at the date of the termination of his or
her employment, office, directorship or services, at any time or from time to
time, within thirty (30) days of the date of termination of the Optionee’s
employment, office, directorship or services, but in no event later than the
Expiration Date. 
For purposes of this Agreement, “cause” shall have the meaning ascribed thereto
in any written employment agreement between the Corporation or any affiliate or
subsidiary of the Corporation and the Optionee and, in the absence of any such
agreement, shall mean the willful and continued failure to substantially perform
the duties assigned by the Corporation (other than a failure resulting from the
Optionee’s disability), the willful engaging in conduct which is demonstrably
injurious to the Corporation or any affiliate or subsidiary of the Corporation,
monetarily or otherwise, including conduct that, in the reasonable judgment of
the Corporation, no longer conforms to the standard of the Corporation’s
executives or employees, any act of dishonesty, commission of a felony, or a
significant violation of any statutory or common law duty of loyalty to the
Corporation.
iv)    Exercise Upon Other Terminations:  If the Optionee’s (or, if the Optionee
is a personal holding company controlled by, or a registered retirement savings
plan established by, an officer, director, employee or service provider, then if
such person’s) employment, office or directorship with or services to the
Corporation, or an affiliate or subsidiary of the Corporation, shall terminate
for any reason other than for cause or upon the Optionee’s death or permanent
disability, the Optionee may exercise the Option, to the extent that the
Optionee may be entitled to do so at the date of the termination of the
Optionee’s employment, office, directorship or services, at any time or from
time to time, within ninety (90) days of the date of termination of the
Optionee’s employment, office, directorship or services; but in no event later
than the Expiration Date.

2

--------------------------------------------------------------------------------




g)      Required Approvals.  If at any time, the Committee shall determine, in
its discretion, that the registration, qualification or other approval of or in
connection with the Plan or the Common Shares covered thereby is necessary or
desirable under any provincial, state, or federal law, then the Option may not
be exercised, in whole or in part, unless and until such registration,
qualification or approval shall have been obtained, free of any condition not
acceptable to the Committee of the Corporation.  The Optionee shall, to the
extent applicable, cooperate with the Corporation in relation thereto and shall
have no claim or cause of action against the Corporation or any of its officers,
directors or shareholders as the result of any failure by the Corporation to
take any steps to obtain any such registration, qualification or approval.
h)      Adjustment to Number of Shares.  Subject to any rules under Section 409A
of the Code required to be applied to an Option in order for the Option to not
constitute nonqualified deferred compensation under such Section, and subject to
any required approvals of applicable regulatory authorities and stock exchanges,
and in accordance with Section 5(d) of the Plan, in the event of any merger,
reorganization, consolidation, recapitalization, dividend (other than a regular
cash dividend) or distribution (whether in cash, shares or other property),
stock split, reverse stock split, spin-off or similar transaction or other
change in corporate structure affecting the Common Shares or the value thereof,
such adjustments and other substitutions shall be made to the Plan and to the
Option as the Committee, in its sole discretion and in accordance with Section
409A of the Code, deems equitable or appropriate, including such adjustments in
the aggregate number, class and kind of securities that may be delivered under
the Plan and, in the aggregate or to any one Optionee, in the number, class,
kind and option or exercise price of securities subject to outstanding Options
granted under the Plan (including, if the Committee deems appropriate, the
substitution of similar options to purchase the shares of, or other awards
denominated in the shares of, another company) as the Committee may determine to
be appropriate in its sole discretion; provided, however, that the number of
Common Shares subject to any Option shall always be a whole number.
i)          Clawback.   The Optionee acknowledges that he or she has read the
Company’s Executive Incentive Compensation Recoupment Policy (the “Clawback
Policy”) attached as Appendix B hereto.  In consideration of the grant of the
Award, the Optionee agrees to abide by the Corporation’s Clawback Policy and any
determinations of the Board or the Committee pursuant to the Clawback Policy or
any similar clawback or recoupment policy which the Corporation may adopt from
time to time to the extent the Board determines in good faith that the adoption
and maintenance of such policy is necessary to comply with the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or is otherwise required by applicable law.  The Optionee
acknowledges and agrees that the Award received by the Optionee pursuant to this
Agreement shall be subject to forfeiture, recovery by the Corporation or other
action pursuant to the Clawback Policy or any such other clawback or recoupment
policy.  This Section 1(i) shall survive the termination of the Optionee’s
employment for any reason.  The foregoing remedy is in addition to and separate
from any other relief available to the Corporation due to the Optionee’s
misconduct or fraud.  Any determination by the Boardor the Committee with
respect to the foregoing shall be final, conclusive and binding upon the
Optionee and all persons claiming through the Optionee.
j)        No Rights as Shareholder.  The Optionee shall not have any rights as a
shareholder with respect to any Common Shares subject to the Option prior to the
date of issuance to the Optionee of such Common Shares.
2)      Option and Employment.  Nothing in this Agreement shall confer upon the
Optionee any right with respect to continuance of employment or as an officer or
director with or service provider to the Corporation, or any affiliate or
subsidiary of the Corporation, nor shall it interfere in any way with the right
of the Corporation, or any affiliate or subsidiary of the Corporation, by which
the Optionee is employed or of which the Optionee is a director or service
provider to terminate the Optionee’s employment or directorship or services at
any time in accordance with applicable law.
3)      Effect of Change in Control.
a)      In the event of a Change in Control (as defined in Appendix A) and the
Optionee’s involuntary termination of employment within ###TIME_PERIOD### after
a Change in Control, notwithstanding the provisions of subsection 1(a) of this
Agreement, the Option shall immediately become exercisable in full.
b)      In the event of a Change in Control pursuant to paragraph (1) or (2) of
Appendix A, the Board (as constituted prior to such Change in Control) may, in
its discretion (subject to existing contractual arrangements), require that the
Option, in whole or in part, be surrendered to the Corporation by the Optionee
and be immediately cancelled by the Corporation, and provide for the Optionee to
receive a cash payment from the Corporation in an amount equal to the number of
Common Shares subject to the Option immediately prior to such cancellation (but
after giving effect to any adjustment pursuant to Section 5(d) of the Plan in
respect of any transaction that gives rise to such Change in Control),
multiplied by the excess, if any, of (i) the greater of (A) the highest per
share price offered to holders of common stock in any transaction whereby the
Change in Control takes place and (B) the Fair Market Value of a Common Share on
the date on which such Change of Control occurs over (ii) the exercise price.
c)      In the event of a Change in Control pursuant to paragraph (3) or (4) of
Appendix A, the Board of Directors (as constituted prior to such Change in
Control) may, in its discretion (subject to existing contractual arrangements):

3

--------------------------------------------------------------------------------




(i)         require that shares of stock of the corporation resulting from such
Change in Control, or a parent corporation thereof, be substituted for some or
all of the Common Shares subject to the Option, with an appropriate and
equitable adjustment to the exercise price of such Option, as determined by the
Board of Directors, such adjustment to be made without an increase in the
aggregate purchase price; and/or
(ii)        require the Option, in whole or in part, to be surrendered to the
Corporation by the Optionee, and to be immediately cancelled by the Corporation,
and provide for the Optionee to receive (a) a cash payment in an amount not less
than the amount determined by multiplying the number of Common Shares subject to
the Option immediately prior to such cancellation (but after giving effect to
any adjustment pursuant to Section 5(d) of the Plan in respect of any
transaction that gives rise to such Change in Control), by the excess, if any,
of the highest per share price offered to holders of common stock in any
transaction whereby the Change in Control takes place over the exercise price,
(b) shares of stock of the corporation resulting from such Change in Control, or
a parent corporation thereof, having a Fair Market Value not less than the
amount determined under clause (a) above or (c) a combination of a payment of
cash pursuant to clause (a) above and the issuance of shares pursuant to clause
(b) above.
4)      Plan Incorporated into Agreement.  The Optionee acknowledges receipt of
a copy of the Plan, the terms of which are incorporated into this Agreement by
reference.  In the event of any conflict between the terms of the Plan and this
Agreement, the terms of the Plan shall prevail.


5)      General.  Time shall be of the essence hereof.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, successors and assigns, as the case
may be. This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.
                      
DATED as of the date first above written.
Catamaran Corporation
By: ###MK###
Name: Mike Shapiro
Title: Senior Vice President, Finance
###HIDE_IF_NO_ACCEPTANCE_DATE_START###
###ACCEPTANCE_DATE###
###HIDE_IF_NO_ACCEPTANCE_DATE_END###
Jennifer Guico
Plan Coordinator
1600 McConnor Parkway
Schaumburg, IL 60173
Phone: 224-231-1638
Fax: 224-231-1915
Email: Jennifer.Guico@catamaranrx.com
 
 
 
 





4

--------------------------------------------------------------------------------






Appendix A to Catamaran Corporation
Stock Option Agreement for Employees
 For purposes of this Agreement “Change in Control” shall mean:
          (1)                    the acquisition by any individual, entity or
group (a “Person”), including any “person” within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of more than 50% of either (i) the then
outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (ii) the combined voting power of the then
outstanding securities of the Corporation entitled to vote generally in the
election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Corporation (excluding any
acquisition resulting from the exercise of a conversion or exchange privilege in
respect of outstanding convertible or exchangeable securities unless such
outstanding convertible or exchangeable securities were acquired directly from
the Corporation), (B) any acquisition by the Corporation, (C) any acquisition by
an employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation or (D) any
acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Corporation, if, immediately after such
reorganization, merger or consolidation, each of the conditions described in
clauses (i), (ii) and (iii) of subsection (3) of this Appendix A shall be
satisfied; and provided further that, for purposes of clause (B), if any Person
(other than the Corporation or any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any corporation controlled by the
Corporation) shall become the beneficial owner of  more than 50% of the
Outstanding Corporation Common Stock or more than 50% of the Outstanding
Corporation Voting Securities by reason of an acquisition by the Corporation and
such Person shall, after such acquisition by the Corporation, become the
beneficial owner of any additional shares of the Outstanding Corporation Common
Stock or any additional Outstanding Corporation Voting Securities and such
beneficial ownership is publicly announced, such additional beneficial ownership
shall constitute a Change in Control;
         (2)                    individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board; provided, however, that any individual who
becomes a director of the Corporation subsequent to the date hereof whose
election, or nomination for election by the Corporation’s shareholders, was
approved by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed to have been a member of the Incumbent Board;
and provided further, that no individual who was initially elected as a director
of the Corporation as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall be deemed to have been a member of the
Incumbent Board;
         (3)                    consummation of a reorganization, merger or
consolidation unless, in any such case, immediately after such reorganization,
merger or consolidation, (i) 50% or more of the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation and 50% or more of the combined voting power of the then
outstanding securities of such corporation entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals or entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and the
Outstanding Corporation Voting Securities immediately prior to such
reorganization, merger or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Corporation Common
Stock and the Outstanding Corporation Voting Securities, as the case may be,
(ii) no Person (other than the Corporation, any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or the corporation
resulting from such reorganization, merger or consolidation (or any corporation
controlled by the Corporation) and any Person which beneficially owned,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, more than 50% of the Outstanding Corporation Common Stock or the
Outstanding Corporation Voting Securities, as the case may be) beneficially
owns, directly or indirectly, more than 50% of the then outstanding shares of
common stock of such corporation or more than 50% of the combined voting power
of the then outstanding securities of such corporation entitled to vote
generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger or consolidation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such reorganization, merger or consolidation; or













5

--------------------------------------------------------------------------------




         (4)                    consummation of (i) a plan of complete
liquidation or dissolution of the Corporation or (ii) the sale or other
disposition of all or substantially all of the assets of the Corporation other
than to a corporation with respect to which, immediately after such sale or
other disposition, (A) 50% or more of the then outstanding shares of common
stock thereof and 50% or more of the combined voting power of the then
outstanding securities thereof entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and the
Outstanding Corporation Voting Securities immediately prior to such sale or
other disposition and in substantially the same proportions relative to each
other as their ownership, immediately prior to such sale or other disposition,
of the Outstanding Corporation Common Stock and the Outstanding Corporation
Voting Securities, as the case may be, (B) no Person (other than the
Corporation, any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or such corporation (or any corporation controlled
by the Corporation) and any Person which beneficially owned, immediately prior
to such sale or other disposition, directly or indirectly, more than 50% of the
Outstanding Corporation Common Stock or the Outstanding Corporation Voting
Securities, as the case may be) beneficially owns, directly or indirectly, more
than 50% of the then outstanding shares of common stock thereof or more than 50%
of the combined voting power of the then outstanding securities thereof entitled
to vote generally in the election of directors and (C) at least a majority of
the members of the board of directors thereof were members of the Incumbent
Board at the time of the execution of the initial agreement or action of the
Board providing for such sale or other disposition.





























































6

--------------------------------------------------------------------------------






APPENDIX B
CATAMARAN, INC.
EXECUTIVE INCENTIVE COMPENSATION RECOUPMENT POLICY
(adopted March 6, 2013)


A.     Introduction                  
                   Accountability is one of our core values. To encourage the
senior executives of Catamaran, Inc. (the “Company”) to take responsibility and
affirm the Company’s commitment to integrity and the highest standards of
ethical conduct, to reinforce these values through our compensation program, and
to support good governance practices, the Board of Directors has determined that
it is in the best interests of the Company to adopt an Executive Compensation
Recoupment Policy (the “Recoupment Policy”), providing for the Company’s
recoupment, or “clawback”, of certain incentive compensation paid to senior
executives and other officers who are direct reports of the chief executive
officer under certain circumstances. This Policy shall apply to all Executive
Incentive Compensation paid or awarded on or after March 6, 2013.
                    In cases of a material financial statement restatement where
a Covered Officer’s fraud or misconduct has caused the restatement, the Board
may determine to recoup incentive compensation which was paid or vested based
upon the achievement of certain financial results (including gains from the sale
of vested shares) to the extent that the amount of such compensation would have
been lower if the financial results had been properly reported and may seek to
cancel equity awards where the financial results of the Company were considered
in granting such awards. 

B.     Definitions
                   For purposes of this Policy, the following terms shall have
the meanings set forth below:
                    “Covered Officers” shall mean executive officers designated
by the Board as officers for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended, and any other executives who are direct reports of the
chief executive officer commencing with the effective date of this policy, as
well as executives who become former officers after the effective date.
                    “Incentive Compensation” shall mean bonuses or awards under
the Company’s short and long-term incentive bonus plans, grants and awards under
the Company’s equity incentive plans, and contributions under the Company’s
deferred compensation plans where the contributions are based on the achievement
of financial results.
                    “Misconduct” shall mean a knowing violation of SEC rules and
regulations or Company policy. Determinations of Misconduct for purposes of this
Policy shall be made by the Board in its sole and absolute discretion (or, if
the Board has delegated such authority to the Compensation Committee, by the
Compensation Committee in its sole and absolute discretion) independently of,
and the Board (or the Compensation Committee) shall not be bound by
determinations by management that a Covered Officer has or has not met any
particular standard of conduct under law or Company policy.
C.     Recoupment of Incentive Compensation
                   In the event of a material restatement of financial results,
other than as a result of a change in accounting principles (a “Restatement”)
where a Covered Officer engaged in fraud or Misconduct that caused the need for
the Restatement, the Board will review all Incentive Compensation paid to
Covered Officers on the basis of having met or exceeded specific performance
targets for performance periods during the Restatement period. To the extent
permitted by applicable law, the Board will seek to recoup Incentive
Compensation, in all appropriate cases (taking into account all relevant
factors, including whether the assertion of a recoupment claim may prejudice the
interests of the Company in any related proceeding or investigation), paid to
any Covered Officer on or after March 6, 2013, if and to the extent that (i) the
amount (or vesting) of Incentive Compensation was calculated based upon the
achievement of certain financial results that were subsequently reduced due to a
Restatement, and (ii) the amount (or vesting) of Incentive Compensation that
would have been paid (or, in the case of equity-based compensation, vested) to
the Covered Officer had the financial results been properly reported would have
been lower than the amount actually paid (or, in the case of equity-based
compensation, vested). In the case of equity awards that vested based on the
achievement of financial results that were subsequently reduced, the Board also
may seek to recover gains from the sale or disposition of vested shares
(including shares purchased upon the exercise of options that vested based on
the achievement of financial results). In addition, the Board may to the extent
it deems appropriate determine to cancel outstanding equity awards where the
Board or the Compensation Committee took into account the financial performance
of the Company in granting such awards and the financial results were
subsequently reduced due to such a Restatement. 

D.     Binding Effect of Determinations by Board; Delegation
                   The Board may delegate to the Compensation Committee all
determinations to be made and actions to be taken by the Board under this
Policy. Any determination made by the Board or the Compensation Committee under
this Policy shall be final, binding and conclusive on all parties. 

7

--------------------------------------------------------------------------------




E.     Limitation on Period for Recoupment
                   The Board may look back over the three-year period prior to
the restatement for the recoupment under Section C of this Policy. 
F.      Sources of Recoupment
                   The Board may seek recoupment from the Covered Officers from
any of the following sources: prior incentive compensation payments; future
payments of incentive compensation; cancellation of outstanding equity awards;
future equity awards; and direct repayment. 
G.    Severability
                   If any provision of this Policy or the application of any
such provision to any Covered Officer shall be adjudicated to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Policy, and the
invalid, illegal or unenforceable provisions shall be deemed amended to the
minimum extent necessary to render any such provision or application
enforceable.
 H.    No Impairment of Other Remedies
                   This Policy does not preclude the Company from taking any
other action to enforce a Covered Officer’s obligations to the Company,
including termination of employment or institution of civil or criminal
proceedings.
                    This Policy is in addition to the requirements of
Section 304 of the Sarbanes-Oxley Act of 2002 that are applicable to the
Company’s Chief Executive Officer and Chief Financial Officer.
                    This Policy will be reviewed from time to time, and, if
necessary, amended to comply with new mandates under the Dodd-Frank Wall Street
Reform and Consumer Protection Act.
                    I, the undersigned, have been given a copy of the Catamaran
Executive Incentive Compensation Recoupment Policy prior to the date hereof and
hereby acknowledge that I have read it, understand it and agree to abide by it.



8